—In a matrimonial action in which the parties were divorced by judgment entered October 31, 1989, the defendant appeals from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated March 20, 1992, as granted that branch of the plaintiff’s motion which was for leave to enter a judgment in the sum of $10,500.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiff wife’s motion for leave to enter a judgment in the sum of $10,500 (see, Domestic Relations Law § 236 [B] [9] [b]). Thompson, J. P., Rosenblatt, Ritter and Santucci, JJ., concur.